Deemer, J.
1. fire actionAbyE’ mortgagee: evidence. The policy was issued to W. E. Brazelton; loss, if any, payable to 'the mortgagee as his interest might appear. E. L. Flint, deceased, was a mortgagee of the property insured, and he commenced this action. Before trial he died, and his admin-. . . 1 • • rr rrn istratrix was substituted as plaintiff. ihe errors assigned relate to certain rulings made by the trial court on the admission of testimony.
Plaintiff offered and was permitted to read in evidence certain letters written by Brazelton to the defendant company .notifying it of the loss, and also permitted the formal proofs of loss to be introduced. In view of the issues tendered, no showing of notice or of proofs of loss was re*433quired; but testimony with reference thereto in no manner prejudiced the defendant. Plaintiff was also permitted to introduce three letters written by the secretary of the company to Brazelton, and also one written him by the defendant’s adjuster. There was no prejudicial error here, as the correspondence all had reference to the loss and to the proceedings of the company ■ with reference thereto. In any event, the letters were not prejudicial.
2.Same: evidence at former trial: deceased - witness. E. L. Flint being dead, his testimony, or a part of it, given upon a former trial, was read to the jury. It is claimed that much, if not all, of his testimony was irrelevant and immaterial to any issue in the case. As a partial defense to the suit, defendant "I pleaded that Brazelton agreed to accept 0 ^ $1,000 in full of all claims under the policy,, and that it was not liable to plaintiff for any greater amount. In reply, plaintiff pleaded that the alleged agreement of settlement was obtained through fraud and misrepresentation of defendant’s adjuster, and while he (Brazelton) was intoxicated. There was also a claim that the mortgage upon the property defeated the policy. Flint’s testimony to which objection was made all had reference to one or the other of these issues, and was properly received.
The case was before us on a former appeal (see 134 Iowa, 531), and reference is made to the opinion there filed for a better understanding of the propositions involved.
No prejudicial error appears, and the judgment must be, and it is, affirmed.